UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                         ____________________

                               No. 98-30705
                           ____________________

                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,
                                   versus

          JASON BYNUM, also known as Jason James Bynum,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                         (97-CR-50066-ALL)
_________________________________________________________________

                               July 9, 1999

Before KING, Chief Judge, SMITH and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Having    pleaded    guilty   to   threatening   to   kill   a   person

protected by the United States Secret Service, in violation of 18

U.S.C. § 879, and the supervised release portion of his sentence

including a special condition prohibiting him from being in the

same town as anyone whose life he has threatened, Jason Bynum

maintains that the special condition was an upward departure,

entitling him to pre-sentencing notice; and that the condition is

improper. Neither issue was raised in district court. There being

no plain error, we AFFIRM.

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   - 1 -
                                          I.

      Bynum has an extensive history of mental health problems and

treatment.       While   incarcerated,          he   made   threats    against     the

President and others protected by the Secret Service.                   He pleaded

guilty to one of 26 counts.           Moreover, he has threatened to kill

his entire family and about 80 others.

      Bynum was sentenced in 1998 to 27 months in prison, followed

by supervised release for a year.               His supervised release special

conditions   include      submitting       to    mental     health    treatment    as

directed by the probation officer, not having unsupervised contact

with his sister, and not living or otherwise being, “in the same

town as anyone he has threatened”.

                                       II.

      At issue is whether the residential restriction is an upward

departure, entitling Bynum to pre-sentencing notice; and whether

the restriction is improper.

      Permissible conditions for supervised release, found at 18

U.S.C. § 3583(d), must (1) be reasonably related to the factors set

forth in 18 U.S.C. § 3553(a)(1) and (a)(2)(B)-(D); (2) involve no

greater deprivations of liberty than are reasonably necessary for

the   purposes    set    forth   in   §    3553(a)(2)(B)-(D);          and   (3)   be

consistent with any pertinent policy statements issued by the

Sentencing Commission pursuant to 28 U.S.C. § 994(a).                        See 18

U.S.C. § 3583(d)(1)-(3).

                                      - 2 -
     The court is to consider, under the referenced § 3553(a)(1),

the nature and circumstances of the offense and the history and

characteristics     of    the   defendant;   under     the     referenced     §

3553(a)(2)(B)-(D), the need to adequately deter criminal conduct,

protect the public from further crimes, and provide rehabilitation

for the defendant.

     And, under § 3583(d), the district court may impose additional

conditions    of   supervised   release,   set    forth   as   discretionary

conditions of probation in 18 U.S.C. § 3563(b)(1) through (b)(10)

and (b)(12) through (b)(20). Such discretionary conditions include

prohibitions against frequenting specified kinds of places or from

associating unnecessarily with specified persons,               18 U.S.C. §

3563(b)(6), and requiring residing, or refraining from residing, in

a specified location.       18 U.S.C. § 3563(b)(13).

     United    States    Sentencing   Guideline    §   5D1.3   reflects     the

statutory mandate of § 3583.      See United States v. Coenen, 135 F.3d
938, 940 (5th Cir. 1998).        The Guideline also provides certain

recommended special conditions for supervised release.              See id.

But, absent is any reference to residential restrictions.                   See

U.S.S.G. § 5D1.3.        Thus, § 3583, addressing supervised release,

incorporates by reference the § 3563 conditions of probation to

apply likewise as special conditions of supervised release; but,

the Guidelines do not.      Compare 18 U.S.C. § 3583(d), with U.S.S.G.

§ 5D1.3.

                                   - 3 -
       Ordinarily, imposition of a supervised release condition is

reviewed for abuse of discretion.                See United States v. Mills, 959
F.2d 516, 519 (5th Cir. 1992).              However, Bynum objected neither to

lack   of    notice,    nor   to     the    imposition         of   the    special    term.

Accordingly, we review only for plain error.                         See, e.g., United

States v. Milton, 147 F.3d 414, 420 (5th Cir.), rehearing and

suggestion for rehearing en banc denied, 157 F.3d 905 (5th Cir.

1998).      “[W]e will reverse for plain error if (1) there is error,

(2) that is clear or obvious, and (3) affecting substantial rights.

And,   even    then,    we    have      discretion        to   correct      such    errors;

generally, we will do so only if they ‘seriously affect the

fairness,       integrity,         or      public     reputation            of     judicial

proceedings.’” Id. (quoting United States v. Calverley, 37 F.3d
160, 162-64 (5th Cir. 1994)(en banc),cert. denied, 513 U.S. 1196

(1995)).       (The    Government       urges      such    review;        Bynum    does   not

respond.      Of course, no authority need be cited for the rule that

we, not the parties, determine the appropriate standard of review.

Nevertheless, Bynum’s silence on this point speaks volumes.)

                                            A.

       In determining whether FED. R. CRIM. P. 32 pre-sentencing notice

to Bynum was required, we must look to whether the residential




                                           - 4 -
restriction was an upward departure; such departure mandates such

notification. Burns v. United States, 501 U.S. 129, 138-39 (1991).

     Our court concluded in Coenen that a community notification

condition was so far-reaching as to be tantamount to an upward

departure, requiring notice.            See Coenen, 135 F.3d at 943.         In

other words, notice is required for a supervised release condition

not expressly contemplated by the Guidelines.              Id.    On the other

hand, a special condition so contemplated is simply not an upward

departure,   “because      it   falls    within   the   range    of   sentencing

conditions available to the court under the Guidelines”; therefore,

notice is not required. Mills, 959 F.2d at 518-19.

     For purposes of this opinion, because we are reviewing only

for plain error, it is not necessary to determine whether the

restriction is an upward departure.           Instead, because there is no

plain   error   if   the    putative     error    was   neither   “clear”   nor

“obvious”, we first need only to engage in that part of the four-

part plain error analysis.              See Calverley, 37 F.3d at 162-64

(forfeited errors corrected on appeal only if, inter alia, “clear”

or “obvious”). Restated, if the restriction is arguably permitted,

then it cannot be an “obvious” or “clear” error not to consider it

an upward departure and, concomitantly, not to give Rule 32 notice.

     As noted, although the restriction is not included in the

Guidelines’ discussion, it is referred to in the statute.                   See

U.S.S.G. § 5D1.3; 18 U.S.C. § 3583.                 At § 5B1.3(a)(2), the

                                    - 5 -
Guidelines    refer       to    residential       restrictions     under   terms    of

probation, but do not incorporate this term to include supervised

release conditions as is done in the § 3583 statutory scheme.

      Even    though       residential         restrictions       are   statutorily

permitted, Bynum asserts that the Guidelines’ silence on the same

point translates into the restriction being an upward departure.

Consequently, he maintains that, pursuant to Rule 32, he was

entitled     to   notice       of   the    court’s    intention    to   impose     the

restriction.       If Bynum is correct, then he should have received

notice and had the opportunity to comment on the departure and

perhaps submit testimony or other evidence challenging the scope of

the   condition     and    whether        it   was   reasonably    related   to    the

sentencing        goals        of   public      protection,       deterrence,      and

rehabilitation.

      Bynum claims that his situation is similar to Coenen, 135 F.3d

at 942, in which our court stated that a special condition, which

required expansive community notification by a defendant convicted

of possessing child pornography, was “analogous” to either an

upward departure or to the statutory requirement of notice to the

defendant when the district court is considering requiring notice

to third parties. Bynum maintains that the residential restriction

is similar to the Coenen notification requirement.




                                          - 6 -
     Coenen is distinguishable in several respects.                   First, the

community notification condition was far more expansive than the

restriction at issue.       The Coenen special condition required

            not only notice to law enforcement officials,
            neighbors, and school officials, but also, if
            the probation officer so direct[ed], signs,
            handbills, bumper stickers, clothing labels,
            and door-to-door oral communication....

Id. at 943 (emphasis in original).             On the other hand, Bynum is

simply prohibited, for a period of one year following release from

prison, from being in the same town as any of the persons he has

threatened.     This is hardly as onerous as the Coenen condition.

     Further,    our     court   noted    in   Coenen   that    §    3553(d)   and

Guideline   §   5F1.4    directed   the    district     court   to    notify   the

Government and the defendant if it was considering imposing notice

to victims.     Id.     There is no comparable statutory or Guidelines

provision requiring notice in this case.

     Instead, this case is closer to Mills, 959 F.2d at 517-18,

involving a special condition forbidding the defendant from working

in the automobile business after he pleaded guilty to charges in

connection with turning back the odometers on vehicles he had sold.

Mills asserted on appeal that the occupational restriction was an

upward departure, requiring notice.            Id. at 518.      Our court held

otherwise, noting that Guideline § 5F1.5 authorized the district

court to impose such a restriction; requiring such notice would

undermine the efficient administration of the sentencing process;

                                    - 7 -
and Mills’ term of confinement was not at stake.                       Id. at 518-19.

(As stated in Coenen, “[a]rguably, the ‘term of confinement is not

at stake’ language [in Mills] is dicta; it was not necessary in

order to dispose of the specific item in issue”.                     Coenen, 135 F.3d

at 943.)

     Although     the      Guidelines       fail     to    mention     a   residential

restriction     as    a    special    condition,           they   do   mention     such

restrictions    in    §    5B1.3(a)(2),         which     discusses    conditions      of

probation,    which       is   analogous        to   supervised      release.      More

importantly, as noted, § 3583(d) states that the district court

may, in its discretion, impose a condition that is set forth in §

3563(b)(12)     through        (b)(20);     §     3563(b)(13)     provides      that    a

defendant may be required to “reside in a specified place or area,

or refrain from residing in a specified place or area”.                         Thus, §

3583, which provides the statutory basis for supervised release,

authorizes a residential restriction as a special condition of

supervised release.

     Again, because Bynum did not object to the lack of notice, we

review this issue only for plain error.                   It is quite arguable that

the residential restriction is not an upward departure. Therefore,

failure to give pre-sentencing notice was neither an “obvious” or

“clear” error.       In short, there was no plain error.




                                          - 8 -
                                        B.

     Bynum challenges the propriety of the residential restriction.

Once again, because he did not present this issue in district

court, we review only for plain error. See, e.g., United States v.

Ravitch, 128 F.3d 865, 869 (5th Cir. 1997); United States v.

Wright, 86 F.3d 64, 65 (5th Cir. 1996).

     Bynum having threatened to kill many people, including family

members, it is reasonable to conclude that, in the interests of

public safety, he should be kept apart from those so threatened,

even though it interferes with his liberty interests.                 See United

States v. Bird, 124 F.3d 667, 684 (5th Cir. 1997), cert. denied,

118 S. Ct. 1189 (1998) (defendant’s conviction for violent activity

under the Freedom of Access to Clinic Entrances Act constitutes

sufficient governmental interest to justify temporary limitation on

his First Amendment rights); Wright, 86 F.3d at 65 (persons on

supervised     release    do     not   enjoy   absolute     liberty    but   only

conditional     liberty        dependent     upon   observance    of     special

conditions).

     Bynum, however, asserts that his situation is similar to

United States v. Edgin, 92 F.3d 1044, 1046-47 (10th Cir. 1996),

cert. denied, 519 U.S. 1069 (1997), in which the defendant pleaded

guilty to threatening the boyfriend of his son’s mother.                     As a

supervised release condition, the court ordered the defendant to

refrain from contact with his son.           Id. at 1047.    The Tenth Circuit

                                       - 9 -
remanded for the district court to state its reasoning for imposing

this condition, noting that “a father has a fundamental liberty

interest in maintaining his familial relationship with his son”.

Id. at 1049.

       Bynum asserts that he has a similar liberty interest in seeing

his family.       However, his situation is quite distinguishable from

that in Edgin, to say the least.             In Edgin, the defendant’s son was

not the object of the defendant’s threats, so protecting him was

not an issue.      Bynum’s family has been the subject of his threats.

       Contending that his liberty interest outweighs any interests

in deterrence, protection of the public, or rehabilitation that may

be furthered by the imposition of the restriction, Bynum maintains

that   he    is   not    a    prototypical       violent   offender,   he   was   not

convicted of a violent offense, and there is no finding in the PSR

that he will be a future danger to society, but forbidding him from

living near his family will cause him further alienation and hinder

his chances of rehabilitation.              In this regard, the PSR noted that

Bynum has made repeated threats against many persons, including his

entire      family,     and   that   he    was     twice   charged   with   sexually

assaulting his younger sister (again, one of the uncontested

special conditions is his not contacting his sister except under

supervision).




                                          - 10 -
     In the light of this information, any error in imposing the

restriction was neither “clear” nor “obvious”. Again, there was no

plain error.

                              III.

     For the foregoing reasons, the judgment is

                                                     AFFIRMED.




                             - 11 -